Citation Nr: 1630520	
Decision Date: 08/01/16    Archive Date: 08/11/16

DOCKET NO.  12-12 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for left testicular trauma with hydrocele, claimed as a groin injury.  


REPRESENTATION

The Veteran is represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 






INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from October 1981 to October 1984.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied service connection for left testicular trauma with hydrocele.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Entitlement to Service Connection for Testicular Trauma

On the May 2012 substantive appeal, the Veteran elected to testify at a Travel Board hearing at the local RO.  A May 2015 letter to the Veteran informed the Veteran than a hearing was scheduled on July 8, 2015; however, the notification letter was returned as undeliverable.  The Board notes that the address on the notification letter is different from the address on record and from the address the Veteran has consistently used during correspondence with VA, which is a P.O. Box address.  As such, the Board finds that the Veteran was not properly notified of the hearing scheduled, and as the Veteran has not withdrawn the request for a Travel Board hearing, a remand is necessary to afford the Veteran a Travel Board hearing.  38 C.F.R. § 20.704 (2015).  The Veteran is advised that he may elect to participate in a Board Videoconference hearing before a Veterans Law Judge in lieu of a Travel Board hearing, as a Travel Board hearing may result in a lengthier waiting period than a Videoconference hearing.  




Accordingly, the case is REMANDED for the following action:

Schedule a Travel Board hearing, or, if the Veteran elects, a Videoconference hearing, before the Board.  Once the hearing is conducted, or in the event the Veteran cancels the hearing request or otherwise fails to report for the hearing, the case should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




